          Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 1 of 9




     AFFIDAVIT OF SPECIAL AGENT PATRICK FLAHERTY IN SUPPORT OF
    APPLICATIONS FOR A CRIMINAL COMPLAINT AND A SEARCH WARRANT

        I, Patrick Flaherty, having been duly sworn, do hereby depose and state as follows:

                                         Agent Background


         1.     I am a Special Agent with Homeland Security Investigations ("HSI") and have

been so employed since July 2007. I have successfully completed a training program in

conducting criminal investigations at the Federal Law Enforcement Training Center in

Brunswick, Georgia. In 2003,1 graduated from the University of Massachusetts at Boston with

B.S. degree in Political Science and Philosophy and Public Policy. My current duties as an HSI

Special Agent include conducting investigations involving the fraudulent acquisition, production,

and misuse of United States immigration documents. United States passports, and identity

documents. Due to my training, experience, and conversations with other law enforcement

officers, I am familiar with the methods, routines, and practices of document counterfeiters,

vendors, and persons who fraudulently obtain or assume false identities.

        2.      I am also a member of HSI's Document and Benefit Fraud Task Force


("DBFTF"), a specialized field investigative group comprised of personnel from various state,

local, and federal agencies with expertise in detecting, deterring and disrupting organizations and

individuals involved in various types of document, identity and benefit fraud schemes. DBFTF is

currently investigating suspected aliens who are believed to have obtained stolen identities of

United States citizens living in Puerto Rico and used those identities to obtain public benefits,

which they would not otherwise be eligible to receive, including Massachusetts Registry of Motor

Vehicles ("RMV") identity documents. Social Security numbers, MassHealth benefits, public

housing benefits, and unemployment benefits. Agents have conducted an analysis of individuals

who have received certain public benefits in Puerto Rico and Massachusetts on or about the same
          Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 2 of 9




dates in an effort to identify individuals in Massachusetts who have been unlawfully and

fraudulently using the identities of United States citizens.

                                        Purpose of Affidavit


        3.      I submit this affidavit in support of an application for a criminal complaint

charging Edward Obispo GARCIA with (1) Misuse of a Social Security Number, in violation of

42 U.S.C. § 408(a)(7)(B), and (2) Aggravated Identity Theft, in violation of 18 U.S.C. § 1028A.

        4.      I also submit this affidavit in support of an application for a search warrant for the

following property: 154 Walnut Avenue, Apartment 6, Roxbury, Massachusetts, as described in

Attachment A. I have probable cause to believe that this property contains evidence, fruits, and

instrumentalities of the crimes identified above, as described in Attachment B.

        5.      This affidavit is based on my personal knowledge, information provided to me by

other law enforcement officers and federal agents, and my review of records described herein.

This affidavit is not intended to set forth all of the information that I have learned during this

investigation, but includes only the information necessary to establish probable cause for the

requested complaint and search warrant.

                                           Probable Cause


                                       The RMV Application

        6.      On January 7, 2015, a man submitted an application for a duplicate Massachusetts

driver's license at the RMV office in Boston, Massachusetts. The applicant represented on the

application that he was a person whose initials were J.M.P.' He further represented that his date




 ' I am protecting the identity of the victim by using his initials only. The identity of the victim,
J.M.P.J., is known to the Government. These initials represent the victim's first, middle, and last
names. To protect the victim's privacy, only the initials "J.M.P.J, J.M.P., and "J.P." are used in
this affidavit to reflect the variations of the victim's full name that were used.
         Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 3 of 9




of birth was xx/xx/1986, and that his Social Security Number ("SSN") was xxx-xx-5416. The

RMV previously took a photograph of the applicant onOctober 27, 2010^, and that photograph is

stored in the RMV's computer database. The individual purporting to be J.M.P. signed the

application under penalty of perjury. As a result of that application, the RMV issued the person

purporting to be J.M.P. driver's license no. Sxxxx6701.

       7.      The RMV file containing the January 7, 2015 application also contains the

following identification documents: (a) a social security card bearing the name J.M.P.J. and SSN

xxx-xx-5416; and (b) Comcast Cable bill listing 154 Walnut Ave, Apartment 6, Roxbury,

Massachusetts. Additionally, on the January 7, 2015 application, the person purporting to be

J.M.P. represented that he was a United States citizen.

                       Confirmation of a Valid Social Security Number

       8.      The Social Security Administration ("SSA"), Office of Inspector General ("GIG")

confirmed that SSN xxx-xx-5416 was assigned to an individual named J.P.

                                 Identification of the Imposter

       9.      The Dominican Republic has a national identification card which is called a

Cedula. HSI obtained information conceming Cedula Number xxx-xxxxx65-8, in the name of

GARCIA, bom in 1980, in Bani, the Dominican Republic, which included the photograph and

fingerprints associated with this Cedula.

       10.     On May 19,2011, the Massachusetts State Police in Leominster arrested a man

purporting to be J.M.P. on charges of Possession with Intent to Distribute a Class B controlled

substance. Following the May 19, 2011 arrest, as part of the booking procedure, police took

fingerprints and a photo of the man purporting to be J.M.P.



^The photo wastaken as part of a license issuance at the RMV.
                                                3
         Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 4 of 9




       11.     The fingerprint impressions fi*om Obispo GARCIA's Cedula Number xxx-

xxxxx65-8 and the May 19, 2011 fingerprint impressions from the Massachusetts State Police

arrest of J.M.P. were sent to the HSl Forensic Laboratory for analysis. The HSl Forensic

Laboratory determined that these fingerprint impressions belonged to the same individual.

       12.     1 have compared the following three photographs: (a) the October 27,2010

photograph from the RMV database of the applicant purporting to be J.M.P.; (b) the May 19,

2011 photograph taken of the purported J.M.P. after the arrest by the Massachusetts State Police

in Leominster; (c) and the photograph from Obispo GARClA's Cedula Number xxx-xxxxx65-8.

1 conclude that the three photographs all depict the same person. Obispo GARCIA is present in

the United States without legal immigration status.

       13.     Information from Puerto Rico's Driver and Vehicle Information Database


("DAVID") assigned to an individual named J.M.P. indicates that this person has a date of birth

of xx/xx/1986, is assigned SSN xxx-xx-5416 and lives in San Juan, Puerto Rico. 1 have

examined a photograph associated with that DAVID record for this person and conclude that the

male depicted in that photograph is not the same as the male depicted in the three photographs in

the preceding paragraph.

                             Search for Identification Documents


       14.     The January 7, 2015, RMV duplicate application for a driver's License in the

J.M.P. identity lists an address of 154 Walnut Ave, Apartment 6, Roxbury, MA 02119.

       15.     As part of the RMV file for J.M.P. there is a Comcast bill in the name of J.P. with

a service address of 154 Walnut Ave, Apartment 6, Roxbury, MA 02119.

       16.     On June 10, 2019, agents conducted surveillance at 154 Walnut Avenue in

Roxbury, MA. The agents observed Obispo GARCIA (the individual using the J.M.P. identity)
         Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 5 of 9




leave 154 Walnut Avenue, enter a vehicle, and depart the area.

        17.     On June 12, 2019, agents conducted a ruse at 154 Walnut Avenue in Roxbury,

MA. A postal inspector observed the mailbox for apartment 6 which listed numerous names, to

include J.M.P. The postal inspector knocked on the door and said he had a package for J.P.J. (a

variation of J.M.P.) and was told that J.P.J. lived there.

        18.    I know, based on my training and experience, that:

               a.    Individuals often keep identification documents and other evidence of

                     identity for long periods - sometimes years - and tend to retain such

                     documents even when they depart a given residence. Such documents

                     include social security cards, passports, tax returns, legal documents, utility

                     bills, phone bills, health insurance or prescription cards, medical records,

                     marriage licenses, family records, scrapbooks, photographs, diplomas and

                     other school records, birth certificates, immunization records, bank records,

                     credit card statements, personal correspondence and books or mementos on

                     which they have inscribed their names.

               b.    Individuals often keep identification documents and other evidence of

                     identity in their residence, in part to ensure the security of these documents

                     and in part to allow for access to these documents when needed.

               c.    In addition, it is common for those who use other persons' identities without

                     authorization to maintain fraudulently obtained identification documents in

                     secure locations within their residence to conceal them from law

                     enforcement authorities; and,

               d.    It is common for individuals who use fraudulently obtained identification
          Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 6 of 9




                      documents to retain those documents for substantial periods of time so that

                      they can continue to use the fraudulently obtained identities.

        19.     All agents participating in the search of the premises described in Attachment A

will be informed of the full name represented by the initials that appear in Attachment B.

                                            Conclusion

        20.     Based on the foregoing, I have probable cause to believe that, on or about January

7, 2015, Edward Obispo GARCIA, when applying for a Massachusetts duplicate driver's license,

(1) falsely represented, with intent to deceive and for any purpose, a number to be the social

security account number assigned by the Commissioner of Social Security to him, when in fact

such number is not the social security account number assigned by the Commissioner of Social

Security to him, all in violation of 42 U.S.C. § 408(a)(7)(B); and (2) knowingly transferred,

possessed and used, during and in relation to any felony violation enumerated in 18 U.S.C.

1028A(c), and without lawful authority, a means of identification of another person in violation of

18 U.S.C. § 1028A.

        21.     Based on the forgoing, I have probable cause to believe that evidence, fruits, and

instrumentalities of these crimes, as described in Attachment B, are located in the premises

described in Attachment A.


        Sworn to under the pains and penalties of perjury.



                                              R                  ERTY
                                              Si
                                              Homeland Security Investigations
        Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 7 of 9




Subscribed and sworn before me on June 26,2019


       idtfh Ay fQj)jiAy]r^
JUOTH  JG.DEIb/
Unfted States Magistrate Judge
         Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 8 of 9



                                     ATTACHMENT A


                                  Premises To Be Searched


       The location to be searched is Apartment 6, 154 Walnut Ave, Roxbury, Massachusetts, a

brown multifamily residential building with the number 154 above the front door. The front

door is in the middle of the building and has one step up from the walkway. A Photograph of the

building is attached.



                          Front View of 154 Walnut Ave, Roxbury
        Case 1:19-mj-05241-JGD Document 1-1 Filed 06/26/19 Page 9 of 9



                                             ATTACHMENT B


                                Evidence to Be Searched for and Seized


       Evidence, fruits, and instrumentalities of violations of 42 U.S.C. § 408(a)(7)(B), and 18

U.S.C. § 1028A, including but not limited to:

       1. The following records, documents, and items referencing Edward Obispo GARCIA,

           J.M.P.,            and/or J.P.:

              a. Any and all state-issued or apparently state-issued identification documents,

                     notes, statements, and/or receipts that reference same;

              b.     Any and all immigration documents, including but not limited to United

                     States or foreign issued (or apparently issued) passports and identification

                     cards;

               c. Any and all documents identifying citizenship, including but not limited to

                     birth certificates; voter registration cards; cedulas; and social security cards.

               d. Any and all documents relating to foreign or domestic travel, including

                     tickets; schedules; itineraries; or receipts.

       e. Any and all records not evidencing the identity of Edward OBISPO GARCIA, J.M.P.,

           and/or J.P.J. and/or J.P., including but not limited to employment records; bank

           records; credit card records; tax records; marriage records; divorce records; baptismal

           or confirmation records; land/property/residential rental records; school records;

           health records; insurance records; records of utilities, phone service and other services

           or subscriptions; records of arrests, court proceedings, or other legal proceedings;

           records of school, training or counseling; and personal correspondence.

       2. Photographs and photograph albums depicting OBISPO GARCIA.
